Order entered October         ,2012




                                           In The


                          ift! i tri t o[               at alta
                                    No. 05-11-01679-CR

                            JORGE ARREDONDO, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F09-56346-K

                                         ORDER

       The Court GRANTS appellant’s September 25, 2012 motion to extend time to file his

brief. We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.




                                                  DAVID L. BRIDGES
                                                  JUSTICE